Broyles, C. J.
1. The defendant (a woman) was charged with murder, and Was convicted of voluntary manslaughter. Her statement to the jury and the testimony of some of her witnesses tended to show that the deceased was a violent and turbulent man, and put in issue his character as to peaiceableness and violence. Therefore the court did not err in subsequently allowing the solicitor-general to introduce evidence tending to show the good character of the deceased as to peaceableness and violence. See Crawley v. State, 137 Ga. 777, 778 (74 S. E. 537).
2. The remaining special assignments of error are without substantial merit; and the verdict was amply authorized by the evidence.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.